Citation Nr: 0209590	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  94-42 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

(The issue of entitlement to special monthly compensation 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.

This matter comes to the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In January 1997 and September 2000 the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.

The Board is undertaking additional development on the issues 
of entitlement to service connection for PTSD and entitlement 
to special monthly compensation, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903. (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After giving 
the veteran notice and reviewing the response to the notice, 
the Board will prepare a separate decision addressing these 
issues.


FINDINGS OF FACT

1.  A chronic skin disorder was not present during the 
veteran's military service and is not otherwise shown to be 
related to the veteran's military service.

2.  The evidence received since a February 1987 Board 
decision denying service connection for PTSD is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.

CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. §§ 3.102, 3.159).

2.  The claim for service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the RO decisions provided to the veteran 
in this case have notified the veteran of all regulations 
pertinent to service connections claims, informed him of the 
reasons for which it had denied his claims, and provided him 
additional opportunities to present evidence and argument in 
support of his claims.  Further, the Board notes that the 
claims file contains relevant VA and private medical records, 
including VA skin examinations.  As such, the Board thus 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.159).

As for the veteran's skin disorder, VA is not required by the 
VCAA and its implementing regulations to provide the veteran 
with another examination or to obtain a medical opinion as to 
the etiology of any current skin disability, because there is 
no evidence of any such disorder during service or for years 
thereafter.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).  In the absence of 
medical evidence suggestive that the veteran had a skin 
disability during service, referral of this issue for a 
medical opinion would not be useful as any such medical 
opinion which linked the veteran's claimed skin disability to 
his period of service would necessarily be based solely upon 
his uncorroborated recent assertions regarding his medical 
history.

I.  Skin Disability.

The September 2000 Board remand characterized this issue as 
whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a skin 
disability.  A review of the claims file indicates that there 
is no prior denial of service connection for a skin 
disability on a direct basis, and the Board will therefore 
proceed to adjudicate this issue on the merits.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  See 38 C.F.R § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records do not reflect any complaints or 
treatment related to a skin disorder.  A skin disorder was 
not noted on the veteran's November 1969 separation 
examination.

While VA examinations and treatment records do reflect 
diagnoses of a skin disability, a detailed review of the 
veteran's service medical records indicate that no complaint, 
treatment, or diagnosis related to a skin disability is of 
record.  Not only was no such disability noted on the 
veteran's November 1969 service separation examination 
report, the veteran also specifically denied that he suffered 
from such disabilities on the Medical History portion of his 
November 1969 service separation examination.  The first 
diagnosis of a skin disability appears to be in 1981.

The Board notes that in a July 1982 letter, a private 
physician stated that the veteran's skin disease "has been 
present since Viet Nam."  The physician made no reference to 
the veteran's service medical records or to other findings, 
such as the absence of a skin disability on a July 1977 VA 
examination.  The physician was merely reciting the veteran's 
account of his medical history, and the Board finds that 
there are no statements of record from a physician linking 
the veteran's skin disorder to his military service.  In 
short, a medical opinion premised upon an unsubstantiated 
account is of no probative value.  Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993).

In the absence of a skin disorder in service or a medical 
link of a current disability to service, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a skin 
disorder.

As the preponderance of the evidence is against the veteran's 
claim, there is not an approximate balance of positive and 
negative evidence regarding the merits of the veteran's claim 
that would give rise to a reasonable doubt in favor of the 
veteran.  Accordingly, the benefit-of-the-doubt rule is not 
applicable, and the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

II.  PTSD.

The veteran's claim of entitlement to service connection for 
PTSD was denied by a February 1987 Board decision.  As such, 
the claim may only be reopened if new and material evidence 
is submitted.  See 38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 3.156(a).

The veteran maintains that his currently diagnosed PTSD is 
related to stressors which occurred during his active service 
in Vietnam.  The veteran's claim for service connection for 
PTSD was previously denied in a February 1987 Board decision 
(due to the lack of a diagnosis of PTSD), and in a December 
1998 rating decision, the RO reopened the veteran's claim on 
the basis that new and material evidence had been submitted, 
but confirmed the prior denial on the merits.  The Board must 
make its own determination as to whether new and material 
evidence has been presented to reopen the claim.  See Barnett 
v. Brown, 83 F.3d 1380 (1996).

The Board concurs that some of the evidence submitted 
subsequent to the February 1987 Board decision, including 
medical evidence of a current diagnosis of PTSD (June 1997 VA 
examination), is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F. 3d 1356 (Fed. 
Cir. 1998).

For the reasons described above, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim for entitlement to service connection for PTSD.  
However, given VA's statutory duty to assist the veteran, and 
in order to give the veteran every consideration with respect 
to the present appeal, it is the Board's opinion that further 
development of this case is necessary.  Following such 
development, this case will be ready for appellate review.


ORDER

Entitlement to service connection for a skin disorder is 
denied.

New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
PTSD.  The appeal is granted to this extent, subject to 
further development by the Board.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

